DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated September 13, 2022 in which claims 1, 8, 14, and 24-26.  Therefore, claims 1-2, 4, 8-9, 11, 14-15, 17, and 20-26 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on September 13, 2022 has been entered.

Examiner Request
The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 8-9, 11, 14-15, 17 and 20-26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to a method which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
Claim 1 recites the limitations of:
a communications interface configured to communicate, over one or more networks, with a computing device of each of a plurality of customers, a plurality of computing systems associated with an online ordering system and an in-store terminal, each computing system of the plurality of computing systems being configured to implement operations associated with a particular use case of a plurality of use cases; 
a database storing a plurality of customer identities of the plurality of customers associated with the online ordering system and the in-store terminal, and one or more linkage rules including one or more use case criteria, each of the one or more use case criteria being associated with one of the plurality of computing systems; 
a memory having instructions stored thereon; and 
a processor communicatively coupled to the database, the communications interface and the memory, the processor being configured to execute the instructions to: 
receive, over the one or more networks and from the computing device of at least one of the plurality of customers, a first computer-readable transaction record generated in response to an online purchase; 
receive, over the one or more networks and from the in-store terminal, a second computer-readable transaction record generated in response to in-store purchase activity made by the at least one of the plurality of customers;
extract transaction data from the first and second transaction records and store the transaction data in a transaction database; extract at least one customer identity from the first and second transaction records and store the at least one customer identity in the database, the transaction data extracted from the first and second transaction records being associated with the at least one customer identity; 
wherein, as additional transaction records are received, the processor extracts transaction data therefrom and combines it with transaction data stored in the transaction database, and extracts customer identity data from the additional transaction records and combines it with customer identity data stored in the database, thereby continuously updating each of the transaction database and the database as new in-store purchase activity and online purchases occur;
based on data associated with each of a plurality of customer identities stored in the database, implement a set of operations that identify a set of related customer identities, including one or more pairs of customer identities of the plurality of customer identities and each of the one or more pairs of customer identities includes one customer identity that is associated with one or more data elements that match one or more data elements of another customer identity;
for at least a first use case of the plurality of use cases associated with a computing system of the plurality of computing systems, retrieve, from the database, one or more linkage rules associated with the first use case, the one or more linkage rules associated with the first use case including one or more use case criteria associated with the first use case; 
based on the set of related customer identities, implement a second set of operations that generate a graph, the second set of operations including: 
for each of the one or more pairs of customer identities, generating edge data characterizing a connection between the pairs of customer identities based on a connection type between the pairs of customer identities, the edge data identifying a period of validity for the pairs of customer identities; 
for each of the set of related customer identities, generating, node data identifying a customer identity type based on corresponding transaction data, each customer identity type is associated with attributes that differ from attributes of other customer identity types; 
generating the graph based on the edge data of each of the pairs of customer identities and the node data of each of the set of related customer identities, the graph including a node for each of the set of related customer identities, and an edge between each of the pairs of customer identities; 
applying the one or more linkage rules associated with the first use case to each node and each edge in the graph; 
determining which nodes and edges of the graph satisfy the one or more use case criteria associated with the first use case; 
generate use case specific information for each customer identity associated with the nodes and the edges of the graph that satisfied the one or more use case criteria associated with the first use case; said use case specific information comprising a combination of in-store and online purchase information; and
transmit, over the one or more networks and to the computing device of the at least one of the plurality of customers, the generated use case specific information being displayed thereon, wherein displaying the generated use case specific information comprises displaying a webpage comprising a purchase bar, wherein the purchase bar includes a plurality of items from online purchases and in-store purchases of the generated use case specific information, wherein the items selected from the purchase bar enable automatic re-purchases of the items selected.
The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, describe the abstract idea of observing, evaluating, and generating an opinion, which is a mental process.  Also, these claims describe the abstract idea for the accounting and analysis related to a financial transaction, which is fundamental economic practice and is a method of organizing human activity.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “processor” and “database”, nothing in the claim elements preclude the steps from practically being a mental process and a method for organizing human activity.  For example, but for the “receiving”, “extracting”, “identifying”, “retrieving”, “applying”, “generating”, and “transmitting” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.
Claim 1:  a communications interface configured to communicate, over one or more networks, with a computing device of each of a plurality of customers, a plurality of computing systems associated with an online ordering system and an in-store terminal, each computing system of the plurality of computing systems being configured to implement operations associated with a particular use case of a plurality of use cases; 
but for the generically recited computer language, a database storing a plurality of customer identities of the plurality of customers associated with the online ordering system and the in-store terminal, and one or more linkage rules including one or more use case criteria, each of the one or more use case criteria being associated with one of the plurality of computing systems, in the context of the claimed invention encompasses manually storing customer identification information and linkage rules.
a memory having instructions stored thereon; and 
a processor communicatively coupled to the database, the communications interface and the memory, the processor being configured to execute the instructions to: 
but for the generically recited computer language, receive, over the one or more networks and from the computing device of at least one of the plurality of customers, a first computer-readable transaction record generated in response to an online purchase, in the context of the claimed invention encompasses manually receiving a transaction record.
but for the generically recited computer language, receive, over the one or more networks and from the in-store terminal, a second computer-readable transaction record generated in response to in-store purchase activity made by the at least one of the plurality of customers, in the context of the claimed invention encompasses manually receiving a transaction record.
but for the generically recited computer language, extract transaction data from the first and second transaction records and store the transaction data in a transaction database; extract at least one customer identity from the first and second transaction records and store the at least one customer identity in the database, the transaction data extracted from the first and second transaction records being associated with the at least one customer identity, in the context of the claimed invention encompasses manually extracting transaction data, extracting a customer identity, and extracting transaction data from the transaction records associated with the customer identity..
but for the generically recited computer language, wherein, as additional transaction records are received, the processor extracts transaction data therefrom and combines it with transaction data stored in the transaction database, and extracts customer identity data from the additional transaction records and combines it with customer identity data stored in the database, thereby continuously updating each of the transaction database and the database as new in-store purchase activity and online purchases occur, in the context of the claimed invention encompasses manually extracting transaction data and combining it with customer identity data and then storing the data.
but for the generically recited computer language, based on data associated with each of a plurality of customer identities stored in the database, implement a set of operations that identify a set of related customer identities, including one or more pairs of customer identities of the plurality of customer identities and each of the one or more pairs of customer identities includes one customer identity that is associated with one or more data elements that match one or more data elements of another customer identity, in the context of the claimed invention encompasses manually identifying a set of related customer identities.  
but for the generically recited computer language, for at least a first use case of the plurality of use cases associated with a computing system of the plurality of computing systems, retrieve, from the database, one or more linkage rules associated with the first use case, the one or more linkage rules associated with the first use case including one or more use case criteria associated with the first use case, in the context of the claimed invention encompasses manually retrieving linkage rules associated with a use case.
but for the generically recited computer language, based on the set of related customer identities, implement a second set of operations that generate a graph, the second set of operations including, manually generating a graph based on the customer identities.
but for the generically recited computer language, for each of the one or more pairs of customer identities, generating edge data characterizing a connection between the pairs of customer identities based on a connection type between the pairs of customer identities, the edge data identifying a period of validity for the pairs of customer identities, in the context of the claimed invention encompasses manually characterizing a connection between the pairs of customer identities and generating data that identifies a period of validity for the customer identities.
but for the generically recited computer language, for each of the set of related customer identities, generating, node data identifying a customer identity type based on corresponding transaction data, each customer identity type is associated with attributes that differ from attributes of other customer identity types, in the context of the claimed invention encompasses manually generating data identifying a customer identity type.
but for the generically recited computer language, generating the graph based on the edge data of each of the pairs of customer identities and the node data of each of the set of related customer identities, the graph including a node for each of the set of related customer identities, and an edge between each of the pairs of customer identities, in the context of the claimed invention encompasses manually generating a graph based on the customer identity data.
but for the generically recited computer language, applying the one or more linkage rules associated with the first use case to each node and each edge in the graph, in the context of the claimed invention encompasses manually generating a graph based on the customer identity data.
but for the generically recited computer language, determining which nodes and edges of the graph satisfy the one or more use case criteria associated with the first use case, in the context of the claimed invention encompasses manually generating a graph based on the customer identity data.
but for the generically recited computer language, generate use case specific information for each customer identity associated with the nodes and the edges of the graph that satisfied the one or more use case criteria associated with the first use case; said use case specific information comprising a combination of in-store and online purchase information, in the context of the claimed invention encompasses manually generating a graph based on the customer identity data.
but for the generically recited computer language, transmit, over the one or more networks and to the computing device of the at least one of the plurality of customers, the generated use case specific information being displayed thereon, wherein displaying the generated use case specific information comprises displaying a webpage comprising a purchase bar, wherein the purchase bar includes a plurality of items from online purchases and in-store purchases of the generated use case specific information, wherein the items selected from the purchase bar enable automatic re-purchases of the items selected, in the context of the claimed invention encompasses manually generating use case specific information.
Claim 2:  but for the generically recited computer language, wherein the processor is configured to execute the instructions further to: extract payment information from the transaction record; normalize the payment information; and apply a secure hash algorithm to the payment information to generate a secure token, wherein the secure token is a customer identity among the plurality of customer identities, in the context of the claimed invention encompasses manually extracting payment information and generating a secure customer identity.
Claim 4:  but for the generically recited computer language wherein the one or more use case criteria may include a predefined attribute criterion for customer identities, in the context of the claimed invention encompasses manually predefining use case criterion.
Claim 20:  but for the generically recited computer language wherein the plurality of customer identities link criteria comprise predefined links between different customer identities, in the context of the claimed invention encompasses manually predefining use case criterion.

Claims 8 and 14 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Claims 9 and 15 are substantially similar to claim 2, thus, they are rejected on similar grounds.
Claims 11 and 17 are substantially similar to claim 4, thus, they are rejected on similar grounds.
Claims 22 and 23 are substantially similar to claim 21, thus, they are rejected on similar grounds.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “processor” and “database”, to perform the “receiving”, “extracting”, “identifying”, “retrieving”, “applying”, “generating”, and “transmitting”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “receiving”, “extracting”, “identifying”, “retrieving”, “applying”, “generating”, and “transmitting” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)  
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018.  Dependent claims 21, 24, 25, and 26 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)

Therefore, claims 1-2, 4, 8-9, 11, 14-15, 17 and 20-26 are not patent eligible.

Response to Arguments
Applicant’s arguments filed on December 6, 2021 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-2, 4, 8-9, 11, 14-15, 17 and 20-26, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea.  
Examiner disagrees, however, and notes that The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, describe the abstract idea of observing, evaluating, and generating an opinion, which is a mental process.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as an observation, evaluation, or opinion, then it falls within the Mental Process grouping of abstract ideas. Also, these claims describe the abstract idea for the accounting and analysis related to a financial transaction, which is fundamental economic practice and is a method of organizing human activity.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
	Next, Applicant argues that claims integrate the abstract idea into a practical application.  More specifically, Applicant argues that the claims provide an improvement “for a new type of system that is capable of efficiently and effectively linking a user's purchasing activity across multiple channels (particularly in-person/in-store activity with online activity), and leveraging that cross-channel activity to continually improve the process and output of this new type of system.”
	Examiner disagrees, however, and notes that, here the additional elements of the computer system - a “processor” and “database” - to perform the “receiving”, “extracting”, “identifying”, “retrieving”, “applying”, “generating”, and “transmitting”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue covers observing, evaluating, and generating an opinion, which is a mental process.  Also, these claims describe the abstract idea for the accounting and analysis related to a financial transaction, which is fundamental economic practice and is a method of organizing human activity.  The claims invoke the “processor” and “database” merely as tools to execute the abstract idea.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mental process) does not integrate a judicial exception into a practical application.  (MPEP 2106.05 (f))
	Furthermore, Examiner notes, that any such increased efficiency achieved by better utilization of a user data monitoring process is merely an improvement to an business process, rather than an improvement to a computer, and without any practical application. A more streamlined data monitoring process that is run on a generic computer component does not amount to an improvement to the computer.
	Finally, the Applicant argues that the claims are directed to significantly more than the abstract idea because “a single web page offering multiple links to automatically purchase items where the items suggested based on the online and in-store purchases are features that only exist in the realm of computers and network technology.”
Examiner disagrees, however, and notes that, as explained above in the instant rejection under 35 U.S.C. § 101, that the various specific, discrete steps carried out by the computer system are a routine, well-understood, and conventional function of a generic computer and, thus, are not sufficient to add significantly more.  The other limitations which are simply supporting the abstract idea correspond to insignificant extra-solution activity which do not transform the abstract idea into a patent eligible subject matter.  Also, the functionality here is already present in the recited hardware, which is merely routine and conventional.  Obtaining, analyzing, and transmitting data is routine and conventional.  There is no technological problem or solution identified.  This is merely a business solution to transfer data between devices.  (MPEP 2106.05 (f))

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI  can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
/MERRITT J HASBROUCK/Examiner, Art Unit 3693